Case 2:19-cv-00611-JPH-MJD Document 38 Filed 02/03/21 Page 1 of 2 PageID #: 524




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 JEREMY LEE MACK,                                         )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )       No. 2:19-cv-00611-JPH-MJD
                                                          )
 RYAN SCHNARR,                                            )
                                                          )
                                 Defendant.               )

                            ORDER GRANTING MOTION TO DISMISS

           Before the Court is the defendant's motion to dismiss for failure to prosecute. Dkt. [33]. On

 June 23, 2020, the Court issued a scheduling order which required the plaintiff to report any change

 of address within ten days. Dkt. [25]. The Indiana Department of Correction website indicates that

 Mr. Mack was released from prison on September 5, 2020. 1 Since that time, he has not updated

 his address, communicated with the Court, or complied with the deadlines in the scheduling order.

 It appears he has abandoned this action. As a result, the defendant has been unable to schedule

 Mr. Mack's deposition.

           A district court may dismiss an action with prejudice "[i]f the plaintiff fails to prosecute or

 to comply with these rules or a court order[.]" Fed. R. Civ. P. 41(b). Given that Mr. Mack has not

 participated in discovery, has failed to comply with the Court's order, has not filed anything in this

 action for over six months, and has not responded to the defendant's motion to dismiss, dismissal

 for failure to prosecute is appropriate.

           The defendant's motion to dismiss, dkt. [33], is granted. Final Judgment in accordance

 with this Order shall issue.



 1   https://www.in.gov/apps/indcorrection/ofs/ofs (last visited February 2, 2021).
                                                     1
Case 2:19-cv-00611-JPH-MJD Document 38 Filed 02/03/21 Page 2 of 2 PageID #: 525




 SO ORDERED.

Date: 2/3/2021




 Distribution:

 JEREMY LEE MACK
 217503
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135


 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Jarod Zimmerman
 KATZ KORIN CUNNINGHAM, P.C.
 jzimmerman@kkclegal.com




                                      2
